 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LISA BELYEW,                                      No. 2:18-cv-0327 AC P
12                      Plaintiff,
                                                       ORDER AND FINDINGS AND
13          v.                                         RECOMMENDATIONS
14   JONES, et al.,
15                      Defendants.
16

17          By order filed February 7, 2019, plaintiff was given a second chance to either file a

18   completed in forma pauperis application or pay the filing fee; plaintiff was warned that failure to

19   do so would result in a recommendation that this case be dismissed. ECF No. 4. The time for

20   complying with the order has now expired, and plaintiff has not submitted an application to

21   proceed in forma pauperis, paid the filing fee, or otherwise responded to the court’s order.

22          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly

23   assign a United States District Judge to this action.

24          IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice.

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
                                                       1
 1   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 2   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 3   (9th Cir. 1991).
 4   DATED: March 13, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
